UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-4803


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

SUZANNE DELYON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:14-cr-00032-CMH-1)


Submitted:   May 20, 2015                   Decided:   August 14, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan H. Yamamoto, Alexandria, Virginia, for Appellant. Dana J.
Boente, United States Attorney, Maya D. Song, Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Suzanne Delyon appeals her jury conviction and 12-month-

and-one-day sentence for one count of conspiracy to commit wire

fraud, in violation of 18 U.S.C. § 1349 (2012); and six counts

of wire fraud, in violation of 18 U.S.C. §§ 2, 1343 (2012).

Delyon’s crimes stemmed from a 2009 conspiracy to defraud into

which      she   entered    with    her   co-defendant,    Byoung   Kyung    Kim. *

During the conspiracy, Delyon and Kim agreed to overstate the

payroll expenses of Kim’s business, EE Mart FC, LLC (“EE Mart”),

to Travelers Property Casualty Company of America (“Travelers”),

in order to secure a larger insurance payout for a fire that

destroyed EE Mart.

       Delyon      asserts     that       the   Government’s      evidence       was

insufficient to establish that she and Kim conspired to submit

to Travelers the names of fake employees, or that she intended

to defraud Travelers when she submitted to it fraudulent payroll

lists and IRS tax forms.            Delyon also asserts that the district

court erred when it calculated the amount of restitution she

owed    Travelers,    and    also    overstated    the    loss   amount   used    to




       *
       Kim and Delyon were tried together and both convicted and
sentenced identically. Kim passed away after he filed a related
appeal, and we granted counsel’s motion to have the appeal
dismissed and the case remanded to the district court with
instructions to vacate the judgment of conviction.



                                           2
calculate her Sentencing Guidelines range.                 Finding no error, we

affirm.

      A    defendant     challenging      the   sufficiency       of      the   evidence

faces “a heavy burden[.]”              United States v. McLean, 715 F.3d
129, 137 (4th Cir. 2013) (internal quotation marks omitted).

The   jury    verdict    must   be   sustained     if    “there      is    substantial

evidence in the record, when viewed in the light most favorable

to the government, to support the conviction.”                    United States v.

Jaensch, 665 F.3d 83, 93 (4th Cir. 2011) (internal quotation

marks      omitted).      “Substantial        evidence     is    evidence       that   a

reasonable      finder     of   fact      could    accept       as     adequate     and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”         Id. (internal quotation marks and brackets

omitted).      “Reversal for insufficient evidence is reserved for

the rare case where the prosecution’s failure is clear.”                         United

States v. Ashley, 606 F.3d 135, 138 (4th Cir. 2010) (internal

quotation marks omitted).            We have reviewed the record and have

considered Delyon’s arguments and find that viewed in the light

most favorable to the Government, substantial evidence exists to

support the jury’s verdict.

      We     review    Delyon’s      sentence     for    abuse       of    discretion.

United States v. Cobler, 748 F.3d 570, 581 (4th Cir.), cert.

denied, 135 S. Ct. 229 (2014).             “The first step in our review of

a   sentence    mandates    that     we   ensure    that    the      district     court

                                          3
committed no significant procedural error, such as improperly

calculating the Guidelines range or selecting a sentence based

on clearly erroneous facts.”                United States v. Llamas, 599 F.3d
381,    387    (4th        Cir.     2010)    (internal     quotation       marks       and

alterations        omitted).         Thus,    to   avoid    procedural         error,    a

sentencing court must first correctly calculate the applicable

Guidelines range.           See United States v. Hernandez, 603 F.3d 267,

270 (4th Cir. 2010).               “In assessing whether a sentencing court

has properly applied the Guidelines, we review factual findings

for clear error and legal conclusions de novo.”                           Llamas, 599
F.3d at 387.

       Accordingly, the loss attributable to fraud for purposes of

calculating a defendant’s Guidelines range is a factual finding

that    is    reviewed        for     clear      error.       United       States       v.

Allmendinger,        706 F.3d 330,    341   (4th    Cir.       2013).      It    is

important     to    note    that     in   reviewing    a   district      court’s    loss

calculation, the amount of loss attributed to a defendant need

not    be   determined      with     precision.       Rather,     a    district    court

“need only make a reasonable estimate of the loss, given the

available information.”              United States v. Miller, 316 F.3d 495,

503 (4th Cir. 2003).              Indeed, 18 U.S.C.A. § 3742(e) (West 2000 &

Supp. 2014) provides that “[t]he court of appeals shall . . .

accept the findings of fact of the district court unless they



                                             4
are clearly erroneous and . . . shall give due deference to the

district court’s application of the guidelines to the facts.”

      In addition, the Mandatory Victims Restitution Act of 1996

requires the district court to order restitution for all losses

that result from a criminal scheme or conspiracy.                           18 U.S.C.A.

§ 3663A(a)(1),       (c)(1)   (West        2000     &    Supp.    2014).     This    Court

“review[s] the district court’s restitution award for an abuse

of discretion.”        United States v. Catone, 769 F.3d 866, 875 (4th

Cir. 2014).

      Delyon     asserts      that      the       district       court’s    restitution

calculation,     as    well   as     the     loss       amount    with   which   she   was

attributed     for    purposes     of      her     Guidelines      range    calculation,

should be significantly reduced.                        Despite Delyon’s arguments,

the   district       court    concluded           that     the    special    agent     who

testified at Delyon’s sentencing was “clear in his testimony of

the amount that was requested and paid by Travelers and not paid

out in legitimate expenses.”               Because the district court reached

this conclusion after a hearing, and in the absence of evidence

to rebut the Government’s evidence of loss, we defer to the

district     court’s     decision       to        credit    the    Government’s        loss

analysis.      See, e.g., United States v. Thompson, 554 F.3d 450,

452 (4th Cir. 2009) (“[W]hen a district court’s factual finding

is based upon assessments of witness credibility, such finding

is deserving of the highest degree of appellate deference.”)

                                              5
(internal quotation marks omitted).             Accordingly, we discern no

reversible error in the district court’s loss calculation or

restitution order.

     Based      on   the   foregoing,   we    affirm   the   district     court’s

judgment.    We dispense with oral argument because the facts and

legal    contentions       are   adequately    presented     in   the   materials

before   this    court     and   argument    would   not   aid    the   decisional

process.

                                                                          AFFIRMED




                                        6